SUPPLEMENT DATED MAY 1, 2015 to PROSPECTUSES DATED DECEMBER 31, 2002 FOR NEW YORK KEYPORT OPTIMA AND NEW YORK KEYPORT ADVISOR OPTIMA ISSUED BY DELAWARE LIFE INSURANCE COMPANY OF NEW YORK KBL VARIABLE ACCOUNT A This supplement contains information regarding changes to investment options that are available under your Contract. Effective immediately, the names of the following investment options have changed: Old Name New Name AllianceBernstein Balanced Wealth Strategy Portfolio AB Balanced Wealth Strategy Portfolio AllianceBernstein Growth and Income Portfolio AB Growth and Income Portfolio AllianceBernstein Global Thematic Growth Portfolio AB Global Thematic Growth Portfolio AllianceBernstein International Growth Portfolio AB International Growth Portfolio AllianceBernstein Growth Portfolio AB Growth Portfolio AllianceBernstein Intermediate Bond Portfolio AB Intermediate Bond Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Optima, Advisor Optima NY5/2015
